t c memo united_states tax_court alaa i musa petitioner v commissioner of internal revenue respondent docket no filed date timothy l baldwin for petitioner michael t shelton and elizabeth s mcbrearty for respondent memorandum findings_of_fact and opinion nega judge by notice_of_deficiency dated date respondent determined deficiencies in and penalties with respect to petitioner’s federal_income_tax as follows all monetary amounts are rounded to the nearest dollar year deficiency dollar_figure big_number big_number big_number big_number penalty sec_6663 dollar_figure big_number big_number big_number big_number after concessions the issues remaining for decision are whether petitioner is liable for the sec_6663 civil_fraud penalty for tax years or in the alternative whether petitioner is liable for the sec_6662 accuracy-related_penalty for tax years for any portions of the underpayments for those tax years for which the civil_fraud penalty is not sustained and whether petitioner is entitled to additional deductions claimed on schedule c profit or loss from business in the following amounts and for the following types of expenses all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure petitioner stated in his pretrial memorandum that the sec_6662 accuracy- related penalty should be properly imposed on the petitioner the court interprets this statement to mean that petitioner concedes he is liable for the sec_6662 penalty if he is found not liable for the sec_6663 civil_fraud penalty year wage sec_1 nonemployee compensation vehicle meals entertainment travel cost_of_goods_sold --- --- --- --- dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number --- --- --- dollar_figure --- --- --- --- dollar_figure respondent filed a motion for partial summary_judgment on date which the court granted by order dated date and which we incorporate by reference in our date order we agreed with respondent that the duty_of_consistency applies to prevent petitioner from deducting additional wages for tax years because the period of limitations for collection of employment_tax for those periods has now expired and respondent is barred by law from collecting the additional employment_tax attributable to those wages see sec_6501 b see also 884_f2d_959 7th cir both petitioner and respondent refer to the proper treatment of additional cost_of_goods_sold cogs as deductions the court notes that cogs is not treated as a deduction from gross_income but is rather subtracted from gross_receipts in order to arrive at gross_income 88_tc_654 sec_1_61-3 income_tax regs findings_of_fact some of the facts have been stipulated and are so found petitioner resided in wisconsin at the time he filed his petition in petitioner formed casablanca restaurant llc casablanca a single-member limited_liability_company formed in the state of wisconsin for the years at issue petitioner reported casablanca’s income and expenses on schedules c attached to his individual returns i casablanca’s operations casablanca used micros systems inc micros an industry-standard point- of-sale system to fulfill customers’ food and drink orders casablanca’s staff entered customers’ orders into computer terminals after entering in a four-digit personal identification_number unique to each staff member the micros computers then routed each order to the kitchen or bar as applicable additionally each order was recorded by a central computer in an office below the restaurant at the end of an employee’s shift the micros system printed a checkout report that totaled the gross_receipts from an individual waiter’s shift including bills paid_by cash or credit card the checkout report indicated the amount of tip_income due to a waiter who would then receive an equivalent amount of cash any remaining cash and the checkout reports were turned over to management during and petitioner printed daily sales reports from micros and stapled the credit card receipts to each sales report for and petitioner generated only monthly sales reports after closing the restaurant each night petitioner stapled together and retained all of the credit card receipts in the event a customer paying by credit card disputed a transaction credit card payments were automatically deposited into casablanca’s business operating account ending in at u s bank operating account petitioner threw away the cash receipts and checkout reports he generally took the cash received home with him each night and placed it in a safe in his residence during the years at issue petitioner never deposited more than a de_minimis amount of casablanca’s cash receipts into the operating account or any other bank account the notice_of_deficiency determined significant adjustments to casablanca’s gross_receipts as reported on the schedules c before trial the parties entered into a stipulation of settled issues where they agreed that casablanca’s gross_receipts were underreported as follows year gross_receipts per original return gross_receipts per parties’ agreement dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number adjustment dollar_figure big_number big_number big_number big_number ii casablanca’s payroll and petitioner’s family members petitioner hired paychex inc paychex a leading national payroll provider to provide payroll services for casablanca paychex provided various services to casablanca including withholding income_tax for individual employees issuing forms w-2 wage and tax statement and forms w-3 transmittal of wage and tax statements and filing form sec_941 employer’s quarterly federal tax_return each employee added to casablanca’s payroll completed a form_w-4 employee’s withholding allowance certificate additionally some employees completed wisconsin forms wt-4 employee’s wisconsin withholding_exemption certificate new hire reporting if those employees elected different exemptions for state_income_tax purposes than for federal tax purposes petitioner added employees to and removed employees from casablanca’s payroll by placing a telephone call to a paychex representative and relaying the information on the completed forms w-4 and or forms wt-4 petitioner provided paychex with payroll information biweekly by calling a paychex representative and relaying the payroll numbers over the telephone casablanca then transferred payroll funds from the operating account into a payroll account ending in at u s bank paychex withdrew withholding taxes and service fees from the payroll account and issued paychecks to employees who were on casablanca’s payroll petitioner’s immediate_family includes his parents issa jesse and fareezh and eight siblings brothers ramzi nasser mohamad and k m and sisters safaa intessar hamdan hanaa and neveen none of these family members appeared on casablanca’s payroll during or nasser was added to the payroll on or about date and remained on the payroll through at least the end of ramzi was added to the payroll on or about date and remained on the payroll through at least the end of wage and income transcripts for nasser and ramzi reflect that casablanca paid them dollar_figure and dollar_figure respectively in which is consistent with the amounts reported on the paychex records apart from nasser and ramzi no other family members appeared on casablanca’s payroll in or petitioner claimed wage deductions of dollar_figure on casablanca’ sec_2010 schedule c but the paychex records reflect wages paid of only dollar_figure respondent disallowed the dollar_figure difference on or about date except for petitioner’s sister intessar hamdan all of petitioner’s family members have the same surname as petitioner musa for simplicity’s sake the court will refer to petitioner’s family members by their first names only the court refers to minor children by their initials casablanca submitted an amended form 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund an amended form_940 employer’s annual federal unemployment futa_tax return amended form w-2c corrected wage and tax statements and amended form w-3c transmittal of corrected wage and tax statements petitioner claimed an additional dollar_figure in wage deductions for tax_year the additional wages claimed result from amended filings for jesse nasser and ramzi reporting that for tax_year jesse was paid dollar_figure instead of zero dollar_figure adjustment nasser was paid dollar_figure instead of dollar_figure dollar_figure adjustment and ramzi was paid dollar_figure instead of dollar_figure dollar_figure adjustment nasser testified in this case on date respondent’s attorney mr shelton began cross-examining nasser regarding wages he stated that he had received during the years at issue after nasser stated that he was aware that money he was paid in constituted wages mr shelton asked the court to instruct nasser on his fifth_amendment rights against self-incrimination because an agent from the internal_revenue_service criminal investigation divison was present in the courtroom during nasser’s testimony the court complied with mr shelton’s request and the court recessed until date to allow nasser to obtain independent counsel on date counsel for both parties appeared and informed the court that several of petitioner’s siblings including nasser had retained robert dallman to represent their interests in petitioner’s case the court deferred testimony from nasser ramzi and neveen to allow mr dallman time to familiarize himself with the facts of the case by order dated date the case was calendared for further trial on date but before the trial commenced the parties filed a second supplemental stipulation of facts on date that obviated the need for further trial the second supplemental stipulation of facts states that neveen worked at casablanca in and ramzi worked at casablanca from to and further that neveen and ramzi assert their fifth_amendment rights to not answer the following questions a when you worked at c asablanca during the years at issue were you aware that you were required to report all of your income to the irs b other than the returns that c harles s turm prepared for you in did you file any returns with the irs that reported the income you say you received from c asablanca during the years at issue the second supplemental stipulation of facts also states that nasser agreed with the above statements to the extent these statements would not be inconsistent with live testimony given during trial as a result neither nasser nor ramzi testified as to the amounts they received as compensation from casablanca in iii nonemployee compensation petitioner claims additional deductions for nonemployee compensation of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for these claimed deductions are attributable to amounts paid to various individuals including belly dancers djs and unidentified individuals who were recruited to clean the restaurant samantha christensen is a belly dancer who has performed at casablanca most friday nights since date she was paid dollar_figure for each performance at some point in time another belly dancer joined ms christensen in performing on friday nights but it is unclear when the number of belly dancers increased from one to two elijah jansen is a former casablanca bartender server and manager mr jansen claims that casablanca regularly recruited passersby to conduct various cleaning duties at casablanca these individuals were paid in cash but mr jansen could not state whether casablanca maintained records of the amounts paid to these individuals yusuf abbasi is a project manager at caterpillar coal mining who has scheduled djs to perform at casablanca since date mr abbasi claims that the djs perform every thursday friday and saturday night and are paid dollar_figure in cash for each performance mr abbasi was not aware of any records that casablanca kept for the amounts paid to the djs iv car and truck meals and entertainment and travel_expenses petitioner claims additional deductions for the following expenses in the following amounts year car and truck meals entertainment travel dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number --- --- --- dollar_figure petitioner has not submitted any documentation that would substantiate these additional deductions v cost_of_goods_sold petitioner also claims he is entitled to an additional deduction of dollar_figure for cost_of_goods_sold for petitioner’s accountant charles sturm pulled that number out of the blue on the basis of his belief that cogs was lower for tax_year than for prior years and therefore should have been increased by the as we note elsewhere in this opinion cogs is not treated as a deduction from gross_income but is rather subtracted from gross_receipts to arrive at gross_income 88_tc_654 sec_1 a income_tax regs additional claimed amount mr sturm did not have any source documents that would substantiate the additional dollar_figure vi casablanca’s accountants and return preparers petitioner hired j m accounting tax services j m in early to provide accounting and tax services for casablanca j m is principally operated by thomas jobin j m provides accounting tax_return preparation and payroll services for small- and medium-size businesses and prepares big_number big_number tax returns per year j m prepared the following documents casablanca’s financial statements for and part of petitioner’s returns for tax years and and casablanca’s state sales_tax returns for and j m prepared monthly sales_tax returns for casablanca petitioner provided j m with casablanca’s sales numbers monthly by telephone petitioner did not provide j m with copies of the micros daily sales reports until after the audit began in the sales numbers petitioner provided to j m were far below actual sales as reflected on the micros reports for example for january february and date j m prepared sales_tax returns reporting gross_sales of dollar_figure dollar_figure and dollar_figure respectively while the micros reports show gross_sales of dollar_figure dollar_figure and dollar_figure for those same months these discrepancies resulted in underreporting of sales_tax collected by casablanca and owed to the state of wisconsin for example in january february and date petitioner collected dollar_figure dollar_figure and dollar_figure respectively but reported only dollar_figure dollar_figure and dollar_figure to the state of wisconsin j m used the monthly sales numbers that petitioner called in to prepare petitioner’s schedules c reporting casablanca’s gross_receipts as a result gross_receipts for casablanca were underreported by dollar_figure dollar_figure and dollar_figure for and respectively the years for which j m prepared petitioner’s individual income_tax returns j m has a policy of reviewing tax returns with clients before filing explaining important items such as gross_receipts and cost_of_goods_sold and allowing clients to correct any errors on the return mr jobin credibly testified that j m would have done the same with petitioner and petitioner never informed anyone at j m that the schedules c were inaccurate in addition to misleading j m about casablanca’s sales petitioner did not disclose all of his bank accounts to j m including the bank account into which credit card payments were deposited and his personal account early in the relationship between casablanca and j m and before the audit mr jobin told petitioner that he should deposit casablanca’s cash receipts into a bank account but petitioner admitted at trial that he did not follow this advice mr jobin also told petitioner that all employees should be added to casablanca’s payroll including petitioner’s family members petitioner chose not to heed mr jobin’s advice in this regard additionally mr jobin told petitioner early on that he needed to keep records of business_expenses such as receipts and mileage logs petitioner’s cousin jeff is a commercial relationship_manager for pnc bank in milwaukee wisconsin in early petitioner approached jeff to ask for advice on purchasing the building housing casablanca when petitioner showed jeff his tax returns jeff stated he was taken aback by casablanca’s low profitability as reflected on the tax returns jeff asked petitioner whether he had other information regarding casablanca’s sales at which point he showed jeff the micros reports jeff noticed discrepancies between the amounts tallied on the micros reports and the amounts reported on petitioner’s tax returns and he suggested a meeting with j m jeff had a preexisting relationship with mr jobin who had prepared jeff’s personal income_tax returns petitioner and jeff met with mr jobin in early and jeff stated that mr jobin became defensive when questioned about the tax returns jeff explained that in his conversation with mr jobin he was trying to understand where we’re missing gross_sales numbers off the micros system back to the tax_return following this meeting jeff suggested to petitioner that he switch accountants and referred him to mr sturm with whom jeff had a preexisting business relationship jeff stated that it was good practice to refer clients to certain accountants because they could be a good referral source in return petitioner did not follow jeff’s advice to hire mr sturm until after he received notice that his returns were under audit in petitioner fired j m and hired charles sturm associates sturm led by mr sturm sturm does a great deal of accounting work for restaurants and prepares approximately big_number individual tax returns annually sturm prepared petitioner’s individual income_tax returns for tax years and and prepared amended returns for petitioner for tax years and for all of the years at issue petitioner failed to make any estimated_tax payments mr sturm did not believe the micros reports were completely reliable but also stated that the credit card sales as reflected on the micros reports matched deposits into petitioner’s bank account rather than using the micros reports mr sturm used the sales_tax paid to the state of wisconsin to reverse engineer the amounts of sales generated at casablanca not all of the sales_tax collected by casablanca was remitted to the state of wisconsin and mr sturm expressed his belief at trial that deductions are permitted for sales_tax even if that sales_tax is not paid over to the appropriate authority mr sturm admitted at trial that using this method of arriving at gross_sales resulted in significant underreporting of casablanca’s gross_receipts the amended returns for and and the original returns for and that mr sturm prepared all underreported casablanca’s gross_receipts as reflected in the following table amended and original returns filed by mr sturm gross_receipts per agreement of the parties dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number year adjustment dollar_figure big_number big_number big_number big_number part of the discrepancy between the amounts reported on the returns filed by mr sturm and the amounts agreed to by the parties arose from the fact that petitioner told mr sturm that he had paid some family members in cash and as a result mr sturm increased the wage deduction attributable to casablanca by mental arithmetic mr sturm explained at trial that there was no paper trail to substantiate the increased wage deduction petitioner did not disclose all of his bank accounts to mr sturm during trial mr sturm could not identify more than accounts attributable to petitioner but during the years at issue petitioner maintained personal and business bank accounts like mr jobin had done before him mr sturm told petitioner to deposit cash into the bank and add his family members to the payroll even after being advised by a second accountant as to these matters petitioner did not immediately begin depositing cash into the bank or adding family members to the payroll vii petitioner’s vehicle loan application petitioner applied for a dollar_figure vehicle loan at u s bank on date to finance the purchase of a bmw series sedan petitioner submitted the application under casablanca’s name as a business loan the loan application was processed by james blomquist who also serviced casablanca’s payroll and operating accounts at u s bank petitioner purchased the car for personal reasons although he occasionally used it for business purposes petitioner did not keep any records of the times he used the car for business purposes the loan application was three pages long with the first page containing information about the applicant the second page containing signature lines and the third page containing disclosures to the applicant petitioner represented on the loan application that casablanca’s gross annual sales as reported on his most recent tax_return were dollar_figure additionally petitioner represented that his gross personal annual income as reported on his last income_tax return was dollar_figure petitioner filed his individual federal_income_tax return on date which wa sec_12 days before he applied for the vehicle loan at u s bank petitioner’s individual federal_income_tax return reflects that he reported dollar_figure in gross_sales on the schedule c for casablanca dollar_figure in net profit for casablanca and dollar_figure in gross_income for himself viii audit on date respondent sent petitioner notice that his tax_return was under audit in date the audit was expanded to include petitioner’s and tax returns the audit was initially conducted by revenue_agent bryan bannick but was reassigned to revenue_agent sharon valentine collectively revenue agents in date following mr bannick’s transfer to another irs division during the course of the audit the revenue agents issued multiple information document requests idrs to petitioner and his representatives as illustrated in the following table date issued recipient years covered alaa musa alaa musa alaa musa wilbert bauer alaa musa alaa musa alaa musa charles sturm alaa musa charles sturm alaa musa charles sturm alaa musa charles sturm alaa musa charles sturm alaa musa some of the idrs were identical except for the dates for example the first three idrs all requested the same information and the and idrs were reissued after petitioner failed to comply by the deadline in the idrs petitioner did not comply or only partially complied with many of the idrs multiple idrs requested bank statements canceled checks and deposit slips for petitioner’s bank accounts both business and personal savings and checking but petitioner repeatedly failed to provide copies of various bank accounts including the payroll account and his personal account mr bannick eventually issued a summons to u s bank to obtain petitioner’s bank records mr bannick and ms valentine examined petitioner’s bank account records and micros reports and determined that he had failed to report significant amounts of gross_receipts since petitioner rarely deposited cash into his bank accounts the revenue agents could not use his bank account statements to determine the amounts of cash that were not reported on his tax returns instead the revenue agents relied on casablanca’s micros reports to determine the amounts of unreported cash ms valentine verified the accuracy of the micros reports by comparing credit card transactions appearing on the micros reports with credit card deposits into petitioner’s bank account from to ms valentine’s analysis found that the credit card transactions on the micros reports matched the deposits into petitioner’s bank account with a variance after confirming that the micros reports accurately reflected the amounts of credit card sales ms valentine used the micros reports to determine the amounts of unreported cash sales opinion i burden_of_proof respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy his burden respondent must show an underpayment_of_tax exists and petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 113_tc_99 94_tc_654 fraud is never imputed or presumed and therefore respondent must meet his burden through affirmative evidence see 99_tc_202 92_tc_661 55_tc_85 fraud may be proved by circumstantial evidence and reasonable inferences drawn from the facts because direct proof of a taxpayer’s fraud is rarely available petzoldt v commissioner t c pincite once respondent has produced sufficient evidence to establish that any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion thereof that petitioner establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 petitioner bears the burden of proving his entitlement to the claimed schedule c deductions respondent’s determination as to petitioner’s tax_liability is presumed correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 exclusions from income are to be narrowly construed 515_us_323 deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions sec_6001 sec_1_6001-1 income_tax regs sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir it is unclear from petitioner’s briefs whether he has asserted burden shifting under sec_7491 however petitioner has not demonstrated that the requirements of sec_7491 have been met and therefore the burden_of_proof with respect to the claimed schedule c deductions remains with petitioner ii sec_6663 fraud_penalty if any part of any underpayment_of_tax required to be shown on a return is attributable to fraud sec_6663 imposes a penalty equal to of the portion of the underpayment which is attributable to fraud sec_6663 provides that once the commissioner establishes that any portion of the underpayment is due to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud a underpayment_of_tax the first prong of the fraud test requires the commissioner to prove that for each year at issue there is an underpayment_of_tax the parties have stipulated that petitioner failed to report significant sums of gross_receipts from casablanca for each year at issue as explained in further detail infra petitioner is allowed additional schedule c deductions of dollar_figure for tax years and and dollar_figure for tax years and for nonemployee compensation apart from these deductions petitioner is not entitled to any additional deductions after taking into account the additional schedule c deductions to which petitioner is entitled an underpayment exists for each of the tax years at issue b fraudulent intent the second prong of the fraud test requires the commissioner to prove that for each year at issue at least some portion of the underpayment is due to fraud defined as an intentional wrongdoing designed to evade tax believed to be owing 96_tc_858 aff’d 959_f2d_16 2d cir the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir fraud is never imputed or presumed beaver v commissioner t c pincite 53_tc_96 the court may examine the taxpayer’s whole course of conduct to determine whether fraud exists 56_tc_213 there is rarely direct evidence of a taxpayer’s fraudulent intent and the commissioner may prove fraudulent intent through circumstantial evidence 223_f3d_642 7th cir aff’g tcmemo_1999_171 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understatement of income inadequate maintenance of records implausible or inconsistent explanations of behavior concealment of assets or income failure to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony failure_to_file tax returns filing false documents failure to make estimated_tax payments and dealing in cash see 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 niedringhaus v commissioner t c pincite a taxpayer’s intelligence education and tax expertise are relevant for purposes of determining fraudulent intent see 79_tc_995 aff’d 748_f2d_331 6th cir 19_tc_631 we consider several of these factors in turn understatement of income petitioner has conceded that he underreported gross_receipts totaling more than dollar_figure million during the years at issue and as a result he underreported his own income petitioner argues that the underreporting of income was not intentional but was instead due to carelessness and recklessness which he argues negates a finding of fraudulent intent petitioner attempts to blame mr jobin for the inaccuracies in his tax returns by arguing that mr jobin had access to his financial records and the micros reports but for some unspecified reason chose to underreport petitioner’s income we find petitioner’s arguments to be unconvincing for several reasons first mr jobin credibly testified that he did not see the micros reports until after the commencement of audit and further petitioner failed to disclose all of his bank accounts to mr jobin petitioner does not offer any explanation as to why mr jobin or j m would be motivated to prepare grossly inaccurate returns additionally petitioner cannot escape the duty to file accurate returns by shifting the blame to mr jobin and j m see metra chem corp v commissioner t c pincite as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer second the underreporting continued after petitioner changed accountants and enlisted sturm to prepare his tax returns consistent failure to report substantial income over several years is highly persuasive evidence of fraudulent intent see temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir petitioner’s failure to report substantial income over a five-year period is an indication of fraud inadequate maintenance of records petitioner admitted at trial to the following destroying cash sales receipts excluding his family members from payroll and paying them in cash for which he kept no records failing to keep any records relating to amounts paid in cash to janitors and performers failing to keep any records relating to vehicle expenses and failing to keep records for claimed travel meals and entertainment_expenses petitioner’s petition alleged that the micros reports were unreliabl e and un-reconciled and therefore that respondent’s reliance on them to reconstruct petitioner’s gross_income was illogical and erroneous however petitioner now argues that he failed to keep cash receipts because the micros reports captured all of the incoming sales and thus there was no need to keep records of cash sales respondent correctly points out the inconsistency in petitioner’s arguments regarding the micros reports petitioner’s explanation for throwing away cash receipts is unconvincing given his prior assertions that the micros reports could not be trusted petitioner also attempts to explain his destruction of cash sales records by arguing that keeping records of cash sales would have been too onerous because doing so would have required dozens upon dozens of boxes petitioner’s testimony on this point seems hyperbolic given that his testimony reflects that credit card receipts from the five years at issue filled only eight boxes in his office as to his failure to put his family members on the payroll petitioner argues that he paid family members in cash because it is a common practice in the restaurant industry other employees were also not included on the payroll and some family members suffered from gambling addictions and he wished to control their cashflow additionally petitioner argues that he could not have had the requisite intent to evade taxes since putting his family members on the payroll would have afforded him additional deductions for wages paid these arguments are unconvincing other employees were paid in cash but only after being added to the payroll even if we accept as true that certain family members suffered from gambling addictions this does not explain petitioner’s failure to keep records of cash wages paid to those family members finally while petitioner would have been entitled to deductions for cash wages that were actually paid to his family members his argument ignores that documenting deductions for amounts paid to family members would have created a paper trail for those individuals many of whom did not report income during the years at issue or reported income lower than what he now claims they were paid petitioner did not offer any explanation as to why he did not keep records of amounts paid to the belly dancers djs and itinerant workers petitioner also offers insufficient explanations for his failure to keep records relating to vehicle travel and meals and entertainment_expenses he argues that since r espondent has presented no alternative method to dispute legitimate ordinary and necessary business_expenses petitioner should be entitled to deduct these expenses this argument ignores that the burden of proving entitlement to deductions falls to petitioner in sum petitioner’s failure to keep records relating to cash receipts amounts paid in cash to family members and other workers and deductions claimed for various sec_274 expenses supports a finding of fraud implausible or inconsistent explanations of behavior petitioner proffered numerous implausible and inconsistent explanations as to why his failure to report significant amounts of income for the years at issue does not rise to the level of fraud in his petition petitioner stated that he believed the micros reports to be unreliabl e as an indicator of casablanca’s gross_sales but at trial and in posttrial briefing petitioner characterized micros as being very solid because it captured all sales transactions these explanations are inconsistent with each another petitioner also attempts to paint a picture of himself as a young man with no business acumen whose failure to report income was due to inexperience and naivete rather than a fraudulent intent to evade taxes petitioner testified that he did not understand tax returns the micros reports or the difference between gross and net sales and as a result he relied on his accountant to help him comply with his tax reporting requirements petitioner places the blame for the inaccurate tax returns squarely on the shoulders of his first accountant mr jobin these explanations are implausible for several reasons first petitioner understood the requirement to report all of his income but he did not give mr jobin accurate sales numbers over the phone nor did he give mr jobin the micros reports or information about all of his bank accounts if petitioner truly wished to seek the help of a seasoned accountant he would not have intentionally misled mr jobin about casablanca’s sales second the sales numbers petitioner reported by telephone which he attributes to a misunderstanding between gross and net sales do not match any of the amounts appearing on the micros reports third if petitioner truly were an inexperienced young man who relied on his accountants for guidance he chose to follow their advice somewhat selectively given that he did not deposit cash into the bank or add his family members to payroll after being told repeatedly by both mr jobin and mr sturm to do so finally the fact that petitioner continued to underreport his income for tax years and after changing accountants directly undercuts his argument that mr jobin was at fault for the inaccurate returns particularly after jeff musa purportedly made petitioner for example for date petitioner filed a sales_tax return with the state of wisconsin that reported dollar_figure in total sales but the micros report for that month reflects net sales of dollar_figure and gross_receipts of dollar_figure there is no figure on the date micros report that matches the dollar_figure figure given to the state of wisconsin on petitioner’s sales_tax return aware of discrepancies in the returns that mr jobin prepared this factor favors a finding of fraudulent intent concealment of assets or income petitioner concealed his income from both his accountants and the irs petitioner admitted to taking cash from casablanca home with him at the end of each day and rarely depositing any of it into the bank both mr jobin and mr sturm told petitioner to deposit cash into the bank advice which he chose not to follow during the years at issue mr sturm testified at trial that it is still a struggle to convince petitioner to deposit cash petitioner also relayed false sales numbers over the phone to mr jobin it is well established that a failure to provide one’s accountant with complete records is an indication of fraud 781_f2d_1566 11th cir aff’g per curiam tcmemo_1985_63 petitioner again attempts to blame mr jobin for underreporting casablanca’s income by claiming that he gave mr jobin all of the micros reports and mr jobin had access to his bank statements in order to prepare his tax returns and casablanca’s schedule c mr jobin testified at trial that he had never seen the bank account into which the credit cards were being deposited into but that he did receive bank statements albeit late relating to the operating account it is unclear from the record for which bank account if any mr jobin saw statements because the parties have stipulated that the bank account ending in at u s bank is the operating account a review of the micros reports and bank records for the operating account reveals that amounts from credit card charges at casablanca were deposited into the operating account however mr jobin’s testimony is credible in the light of the following casablanca retained bank accounts during the years at issue in addition to petitioner’s personal account neither mr jobin nor mr sturm was aware of more than two of these accounts and petitioner’s petition states that he gave mr jobin reconciled bank statements by petitioner it is believable that mr jobin saw some portion of the bank statements relating to of the accounts but petitioner’s failure to provide mr jobin with statements for all business accounts affiliated with casablanca is evidence of an intent to conceal income and or assets from his accountant further even if mr jobin had access to all of the bank records petitioner’s failure to deposit more than a de_minimis amount of cash into the bank means that his bank statements do not accurately reflect casablanca’s income and could not have been relied on by mr jobin in preparing petitioner’s tax returns petitioner’s testimony that mr jobin had all of the micros reports is simply not credible because he has not identified any reason why mr jobin would misreport casablanca’s sales_tax numbers the amounts reflected on the micros reports do not match with any sales numbers reported to the state of wisconsin and underreporting of income continued after he switched accountants petitioner also financed a luxury vehicle under casablanca’s name even though he admitted he had sufficient cash to purchase the vehicle outright using a business account to purchase or hold personal assets is indicative of fraud see branson v commissioner tcmemo_2012_124 citing 42_tc_358 aff’d 355_f2d_929 6th cir in addition to concealing his own income and assets petitioner assisted his family in concealing income if he did in fact pay them in cash and not report corresponding amounts on forms w-2 assisting others in concealing income can be indicative of fraudulent intent watson v commissioner tcmemo_1988_29 in sum petitioner’s concealment of income from the irs and his accountants his financing of a vehicle under his business’ name and his aid to others in concealing their income is highly probative of fraud failure to cooperate with tax authorities petitioner did not cooperate with tax authorities during the audit the revenue agents were forced to issue multiple idrs for the same information after petitioner failed to provide the requested documents in a timely manner although many of the idrs requested new information several were identical because of petitioner’s failure to comply with earlier idrs further petitioner repeatedly failed to provide his bank records despite requests for statements for all of his accounts both business and personal savings and checking mr bannick had to resort to issuing a bank summons to obtain petitioner’s complete bank records failure to comply with idrs is indicative of fraudulent intent see eg mcclellan v commissioner tcmemo_2013_251 stating that revenue_agent issued six idrs mckenna v commissioner tcmemo_1998_45 stating that three idrs were issued pau v commissioner tcmemo_1997_43 stating that failure to produce books_and_records in response to one idr was indicative of fraudulent intent see also good v commissioner tcmemo_2012_323 finding lack of cooperation where revenue_agent was forced to summon taxpayer’s bank records failure_to_file tax returns respondent argues that petitioner failed to file tax returns when he failed to submit forms w-2 and forms 1099-misc miscellaneous income on behalf of family members and nonemployee contractors who were paid in cash respondent further argues that petitioner failed to file amended tax returns by waiting to file amended forms 941-x until and after purportedly discovering the errors in the code does not generally require taxpayers to file amended returns see 464_us_386 taxpayers may choose to file amended returns to correct errors on original returns but such action is not generally mandated by the code or the regulations see eg storey v commissioner tcmemo_2012_115 103_tcm_1631 finding filing an amended_return to be permissive rather than mandatory petitioner filed original tax returns that were grossly inaccurate but he nevertheless filed tax returns the failure_to_file amended returns does not support a finding of intent to evade taxes see taylor v commissioner tcmemo_1997_ however petitioner was required to file forms w-2 and forms 1099-misc for all employees but failed to do so for several individuals including family members who were paid in cash this failure is indicative of fraudulent intent see 132_tc_279 finding fraudulent intent where employer paid employees in cash and failed to file forms w-2 or forms 1099-misc for them on balance we find that petitioner’s failure_to_file forms w-2 and forms 1099-misc supports a finding of fraudulent intent under this factor filing false documents while we recognize that petitioner did file tax returns those original returns underreported casablanca’s gross_receipts and his income by more than dollar_figure million the amended returns also significantly underreported his gross_receipts and income filing false documents includes filing false income_tax returns worth v commissioner tcmemo_2014_232 potter v commissioner tcmemo_2014_18 morse v commissioner tcmemo_2003_332 aff’d 419_f3d_829 8th cir petitioner also filed false employment_tax returns when he failed to report wages purportedly paid in cash to family members aside from filing false documents with the irs petitioner also misled third parties petitioner admits that he did not add his family members to the payroll maintained by paychex consequently casablanca’s payroll did not accurately capture employment data for all employees which in turn meant that forms w-2 and forms 1099-misc filed for certain individuals were either incorrect or nonexistent further petitioner submitted a false document to u s bank when he signed an application_for a car loan wherein he materially misstated both his personal income and casablanca’s gross annual sales as reported on his last tax_return at trial petitioner attempted to shift blame to a bank employee by testifying that mr blomquist had filled out the loan application using information based on bank_deposits into casablanca’s operating account mr blomquist did not testify and petitioner did not offer any evidence to corroborate his own self-serving testimony on this point however even accepting as true that it was mr blomquist and not petitioner who filled out the loan application petitioner represented that the information contained therein was correct when he signed the second page of the three-page application petitioner’s filing of multiple false documents including false income_tax returns false employment_tax returns false payroll reporting and a false loan application supports a finding of fraud failure to make estimated_tax payments petitioner failed to make any estimated_tax payments for or sec_6654 requires quarterly installment payments of of the required_annual_payment the required_annual_payment is the lesser_of of the tax due for the year or of the tax shown on the preceding year’s return sec_6654 petitioner’s failure to make any estimated_tax payments for the years at issue is indicative of fraudulent intent dealing in cash petitioner dealt extensively in cash during all of the years at issue he admitted to never depositing more than a de_minimis amount of cash into the bank petitioner claims that his family members performers and itinerant street workers were all paid in cash but he kept no records of any amounts paid in cash to these individuals nor did he keep receipts for business_expenses he now claims were paid in cash dealing in cash is evidence of fraudulent intent because it demonstrates a desire to avoid detection of income-producing activities powerstein v commissioner tcmemo_2011_271 citing bradford v commissioner f 2d pincite see also mcclellan v commissioner tcmemo_2013_251 using cash to pay employees in excess of reported payroll wages was evidence of fraudulent intent c conclusion in sum multiple badges_of_fraud are present for all taxable years at issue petitioner underreported his income maintained inadequate records concealed income and assets from both his accountants and the irs failed to file forms w-2 and forms 1099-misc filed false documents failed to make estimated_tax payments and dealt extensively in cash during the audit petitioner failed to cooperate with revenue agents finally he has offered inconsistent and implausible explanations to the irs and to the court for his behavior considering all of the facts and circumstances we find that petitioner is liable for the sec_6663 civil_fraud penalty for each year at issue consequently the entire amount of the underpayment for each taxable_year at issue is attributable to fraud petitioner has not shown that any portion of any underpayment is not due to fraud see sec_6663 iii claimed schedule c deductions petitioner argues he is entitled to additional deductions for wages paid to family members for nonemployee compensation paid for all years at issue vehicle expenses for all years at issue meals and entertainment_expenses for all years at issue travel_expenses for and and cost_of_goods_sold for under the cohan_rule where a taxpayer is able to demonstrate that he or she has paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may estimate the amount of the expense if the taxpayer produces credible_evidence providing a reasonable basis for the court to do so 39_f2d_540 2d cir 85_tc_731 the court is not permitted to use the cohan_rule to estimate certain expenses under sec_274 and the taxpayer must strictly substantiate such expenditures sec_274 petitioner did not substantiate the additional wage deduction claimed for for amounts purportedly paid to jesse nasser and ramzi none of the named individuals testified as to the amounts they received during those years further wage and income transcripts and paychex records do not substantiate the additional wages petitioner offers only his own self-serving testimony that he paid his father and brothers an additional dollar_figure for which he now claims entitlement to a deduction the court requires some basis on which an estimate under the cohan_rule may be made vanicek v commissioner t c pincite citing 245_f2d_559 5th cir petitioner has not provided evidence upon which we may base such an estimate for wages paid to jesse nasser and ramzi and accordingly he is denied any additional deduction for wages paid in petitioner also claims deductions for nonemployee compensation paid to belly dancers djs and itinerant workers hired to clean casablanca during the years at issue at trial ms christensen credibly testified that she was paid dollar_figure for belly dancing most friday nights at casablanca beginning in ms christensen did not state when another dancer began performing alongside her accordingly bearing heavily against the taxpayer whose inexactitude is of his own making we allow petitioner an additional deduction of dollar_figure for each year at issue for the amounts paid to ms christensen similarly mr abbasi credibly testified that petitioner paid djs dollar_figure for performing on thursday friday and saturday nights however mr abbasi was not hired to coordinate the djs until and the court cannot rely on his testimony for taxable years for which he does not have firsthand knowledge accordingly petitioner is allowed an additional deduction of dollar_figure for both and mr jansen’s testimony did not give the court a reliable basis upon which to estimate the amounts paid to itinerant cleaners and petitioner’s failure to keep records of these amounts leads us with no choice but to deny any additional deductions claimed for amounts paid to these individuals petitioner also claims deductions for expenses relating to vehicles meals and entertainment and travel during the years at issue petitioner must strictly substantiate these amounts under sec_274 the court is not permitted to use the cohan_rule to estimate such expenses see sec_274 petitioner has not offered any substantiating documents for these expenses but rather alleges that account books ledgers were provided to the agent during the course of the examination it appears petitioner is arguing his provision of documents to the revenue agents during the audit is sufficient to substantiate his expenses under sec_274 moreover petitioner’s petition indicates that he had other copies of the account books and ledgers that he provided to respondent before trial but he failed to provide copies of these documents to the court petitioner has not come close to meeting the substantiation requirements under sec_274 and he is not entitled to any additional deductions for the claimed vehicle meals and entertainment and travel_expenses finally petitioner claims an additional deduction for tax_year for cogs as noted elsewhere in this opinion cogs is subtracted from gross_receipts to arrive at gross_income and therefore not treated as deductions from gross_income metra chem corp v commissioner t c pincite sec_1_61-3 income_tax regs petitioner and respondent entered into a stipulation of settled issues before trial wherein they reached an agreement on gross_receipts for tax_year assuming arguendo that petitioner did not concede the additional claimed cogs when he stipulated casablanca’ sec_2010 gross_receipts we find that he has not substantiated the additional claimed costs mr sturm testified at trial that this number was pulled out of the blue and has no basis in reality accordingly petitioner is not entitled to an adjustment for cogs for in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
